El Juez PbesideNte Se. HerNÁNdez-,
emitió la opinión del tribunal.
Los demandantes Manuel Pérez Gabán, Jacinto Matías, José María Barroso, Adrián Ocasio y Arturo Buíz de la Rosa, radicaron con fecha 17 de enero de 1921 en la Corte de Dis-trito de San Juan, Sección Segunda, una demanda enmen-dada contra Rafael Arrieta, Francisco J. Salas, Adolfo López, Valentín Marrero y Salustiano Remigio, en cuya demanda después de consignar que ellos fueron los candidatos por el Partido £‘Unión de Puerto Rico” para miembros de la Asam-blea Municipal de Toa Baja y los demandados candidatos para los mismos puestos por el Partido “Republicano Puer-torriqueño” en las elecciones celebradas en esta Isla el día 2 de noviembre del año anterior, 1920, y que de acuerdo con el escrutinio verificado los demandados fueron declarados electos por el G-obernador de Puerto Rico, por una mayoría *724de 39 votos, habiéndose expedido a cada uno de ellos el correspondiente certificado de elección, excepción lieclia de Francisco J. Salas, por haber fallecido en 24 de octubre, ocho días antes de las elecciones, sin que su nombre fuera sustituido por el de otro candidato, hicieron ATarias alega-ciones tendentes a impugnar la validez de la elección de los candidatos demandados y alterar el resultado del escrutinio que determinó su elección, concluyendo con la súplica de que se dictara sentencia declarando electos para miembros de la Asamblea Municipal de Toa Baja a los demandantes, con todos los demás pronunciamientos a que tengan derecho.
Ocho días después, o sea, el día 25 de enero, 1921, los demandados radicaron una excepción previa de falta de causa de acción y una moción eliminatoria de ciertas alegaciones de la demanda; y estando pendientes de resolución la excep-ción y la moción de eliminación, los demandantes radicaron en 15 de febrero siguiente una moción para que se dictara sentencia sobre las alegaciones, por los siguientes funda-mentos: Primero, porque los impugnados demandados no habían radicado en la secretaría de la corte su contestación a la demanda dentro de los diez días de recibidas las copias de la notificación de la demanda de acuerdo con lo que prescribe la sección tercera de la Ley sobro Impugnación de Elec-ciones, aprobada en 7 de marzo de 1906; segundo, porque los demandados habían presentado una excepción previa de falta de causa de acción, siendo la virtualidad de dicha excep-ción previa la admisión como ciertos de todos y cada uno de los hechos alegados en la demanda, no siendo dicha excepción previa la alegación que prescribe la sección tercera.
Oídas tanto las excepción previa y moción eliminatoria de los demandados como la moción de los demandantes para que se dictara sentencia sobre las alegaciones, la corte dictó sentencia en 24 de febrero de 1921, que textualmente dice así:
“Por los fundamentos de la opinión que se acompaña, y no ha-biéndose radicado en la secretaría de esta corte una contestación de *725acuerdo con los requisitos establecidos en la sección tercera de la ley proveyendo el procedimiento para impugnar la elección de funcio-narios excepto los miembros de la Legislatura y el Comisionado a los Estados Unidos, aprobada el 7 de marzo.de 1906; vistas las alega-ciones juradas de la demanda enmendada no contradichas por los demandados, la corte las tiene como ciertas y declara a Manuel Pérez Cabán, Jacinto Matías, José María Barroso, Adrián Ocasio y Arturo Ruiz de la Rosa, demandantes, miembros electos de la Asamblea Municipal de Toa Baja por virtud de las elecciones celebradas el día 2 de noviembre de 1920 en aquel municipio, en lugar de Rafael Arrieta, Francisco J. Salas, Adolfo López, Valentín Marrero y Salustiano Re-migio, demandados, por tener los primeros derecho a dichos cargos; decretando el desposeimiento de dichos demandados de los referidos cargos y ordena que se libren los necesarios mandamientos para ins-talar a los demandantes en el pleno goce de los referidos cargos de miembros de la Asamblea Municipal de Toa Baja, y de los correspon-dientes privilegios y emolumentos inherentes a dichos cargos, con cos-tas a los demandados.”
En la opinión que sirve de fundamento a la sentencia, el juez después de resolver mediante las consideraciones ati-nentes, que procedía declarar sin lugar tanto la moción de eliminación como la excepción previa de falta de causa de acción, pasa a examinar la moción para el pronunciamiento de sentencia sobre las alegaciones y se expresa en los si-guientes términos:
“Se funda (dicha moción) en que los demandados no radicaron en la secretaría de la corte una contestación a la demanda dentro de los diez días de haber sido notificados con una copia de la misma de acuerdo con lo que prescribe la sección tercera de la mencionada" ley (sobre impugnación de elecciones.) Y además, en que la excepción previa de falta de causa de acción que se interpuso contra la demanda, virtualmente admitió como ciertos todos y cada uno de los hechos alegados en ella.
“La.demanda original radicada el 30 de diciembre no fué contes-tada. Los demandados se limitaron a formular contra ella una ex-cepción previa por falta de causa de acción y por ser ambigua, ininte-ligible y dudosa y además una moción para eliminar. No hubo dis-cusión sobre esas cuestiones porque como se ha dicho, los demandantes radicaron su demanda enmendada el 17 de enero. Examinando la *726demanda original la corte cree que aunque defectuosa, aduce hechos suficientes para determinar una causa de acción, esto es, justificativos de una investigación y revisión, cuyo resultado fuese, según la prueba, favorable o adverso a las pretcnsiones de la parte actora. La corte quizás hubiese ordenado la enmienda de dicha demanda para hacerla más precisa y explícita. Dicha demanda no fué contestada en la forma que exije la sección tercera de la citada ley sobre impugnación de elecciones de ciertos funcionarios.
“La demanda enmendada fué notificada al abogado de los deman-dados quien como se ha dicho, interpuso a nombre de ellos la moción para eliminar y la excepción previa que acabamos de desestimar. No ha promovido cuestión alguna acerca de si era o no procedente en-mendar la demanda de acuerdo con las reglas generales del Código de Enjuiciamiento Civil y antes de discutirse las excepciones y mo-ción contra la demanda original. Tampoco se ha presentado contes-tación a esta demanda enmendada ni se ha pedido permiso a la corte para radicar una contestación. El único acto en ese sentido, de los demandados ha sido el de pedir a la corte en el último párrafo del alegato escrito entregado al juez que suscribe el día 18 de febrero, que en el caso de desestimar la excepción y las mociones discutidas se concediera a los demandados un término no mayor de cinco días para radicar su contestación.
“La ley especial en que se funda esta acción, o sea la de 7 de marzo de 1906, en su sección tercera dispone:
“ ‘Dentro de los diez días de recibidas las copias de la notificación de la demanda dispuestas en la sección segunda de esta ley, la persona a cuyo favor se hubiere extendido el acta o certificado de elección «en-tregará al secretario de la corte una contestación, bajo juramento, al escrito del impugnador, después de entregada copia del mismo a éste o a su agente o abogado. Las materias alegadas en el escrito no con-tradichas en la contestación se admitirán como ciertas en el juicio.’
“Yerdad es que la sección 4a. de dicha ley establece que en los juicios de impugnación de elección se observarán las reglas que rijen para los procedimientos en asuntos civiles; pero esto no debe interpre-tarse en el sentido de desvirtuar o contravenir las disposiciones taxati-vas de la ley especial. Solamente deben tenerse presentes .aquellas reglas en tanto no las contradigan, o para suplir sus omisiones. Es este un procedimiento especial y deben cumplirse estrictamente todos los requisitos que señala el estatuto que lo regula. 18 D. P. R. 651.
“La corte cree que carece de facultad discrecional para permitir a los demandados que radiquen una contestación después de haber *727transcurrido el plazo de diez días señalado en la sección tercera. En-tiende que la contestación, bajo juramento, debió haberse radicado necesariamente'dentro de los diez días después de notificada-la de-manda. Transcurrido ese período de tiempo la contestación es inad-misible. La corte no tiene facultad de admitirla.
“Las materias alegadas en la demanda original o en la enmen-dada, faltando una contestación, deben admitirse como ciertas sin que sea necesario celebrar juicio.
‘ ‘ En su ■virtud, la corte entiende que debe acceder a lo pedido en la moción de los demandantes para que se dicte sentencia sobre las alegaciones. ’ ’
Huelgan las consideraciones que hace la corte sobre la demanda original, pues una vez enmendada ésta sin protesta alguna por parte de los demandados y sin oposición por parte de la corte, dejó de tener valor alguno para funda-mentar en ella una sentencia, según jurisprudencia repetida establecida tanto por la Corte Suprema de California como por esta Corte Suprema. French Society v. Widman, 97 Cal. 507; Schneider v. Brown, 85 Cal. 205; Mott v. Mott, 82 Cal. 413.
La enmienda a la demanda original privó a los deman-dantes de cualquier derecho que pudiera haberles corres-pondido contra los demandados por falta de contestación a la demanda primitiva dentro del término prefijado por la sección tercera, apartado primero, de la Ley de 7 de marzo de 1906 sobre impugnación de elecciones, que transcribe la corte inferior en su opinión.
Dicha sección en el caso presente no puede ser de apli-cación a la demanda original o primitiva, pues ésta desde que fué enmendada fué sustituida por la demanda enmen-dada. Pero concretándonos al estado de derecho creado por la demanda enmendada y prescindiendo de toda considera-ción sobre la demanda original, cabe preguntar: ¿autoriza la sección transcrita el pronunciamiento de sentencia sobre las alegaciones por no haberse presentado contestación a dicha demanda enmendada dentro del término de diez días a *728contar desde la fecha en qne se hizo entrega de ella a los demandados? Opinamos qne no. Esa sección tercera en sn apartado primero sólo ordena qne dentro de los diez días de recibidas las copias de la notificación y demanda, el de-mandado debe entregar al secretario de la corte una con-testación bajo juramento al escrito del impugnador y qne las materias alegadas en el escrito no contradichas en la contestación se admitirán como ciertas en el juicio.
De modo qne es requisito indispensable para que se ad-mitan como ciertas en el juicio las materias alegadas en la demanda no contradichas en la contestación, que haya una contestación, pues en ausencia de ésta faltan términos hábiles para la sanción que establece dicho precepto. Y la Legisla-tura no hizo otra cosa que declarar lo mismo que dispone el Código de Enjuiciamiento Civil en su artículo 132 para las acciones ordinarias y corrientes en las cuales toda alegación esencial no controvertida en la contestación se tiene por cierta quedando el demandante relevado de probarla.
Habiendo llegado a la conclusión de que la Ley sobre Impugnación de Elecciones en su sección tercera nada pro-vee para un caso como el presente en que falta contestación a la demanda enmendada y en que además se opuso excep-ción previa a dicha demanda y fué presentada por los de-mandados moción eliminatoria de ciertas alegaciones de la demanda, nos toca examinar qué ley debe aplicarse para resolver si era procedente o no el pronunciamiento de sen-tencia sobre las alegaciones.
La sección cuarta de la Ley sobre Impugnación de Elec-ciones reza como sigue:
“En los juicios de impugnación de elecciones se observarán las reglas que rigen para los procedimientos en asuntos civiles. Dispo-niéndose que las enmiendas en los alegatos deberán hacerse dentro de dos días después de obtenido el permiso para ello, a menos que la corte por justa causa concediere más tiempo para hacerlas Y disponiéndose, además; que las excepciones perentorias a los alegatos se oirán y *729resolverán cuanto antes fuere posible después de presentadas, sin perjuicio de los derechos esenciales de las partes o de cualquiera de ellas.”
La sección transcrita autoriza, como se ve, las enmiendas en los alegatos y las excepcionés perentorias a los mismos y ordena a la vez que en los juicios de impugnación de elec-ciones se observen las reglas que rigen para los procedi-mientos en asuntos civiles, por lo que en los casos no pre-vistos en los juicios de impugnaciones de elección, debemos acudir al procedimiento civil ordinario.
El artículo 194 del Código de Enjuiciamiento Civil enu-mera los casos en que podrá dictarse sentencia. cuando el demandado dejare de contestar la demanda y por modo ex-preso dispone en sus números Io. y 2o. que se anote la rebel-día del demandado antes del pronunciamiento de la senten-cia. Diclio artículo se refiere al caso en que el demandado' no compareciere y formulare excepciones previas a la de-manda, pues cuando así fuere y el demandante enmendare la demanda, la ley ordena en su artículo 107 que el deman-dado deberá contestar a las enmiendas o demanda enmen-dada dentro de los diez días de su presentación o en cual-quier otro término que señalare la corte, pudiendo dictarse sentencia en rebeldía si se dejare de contestar como en los demás casos.
La corte resolvió simultáneamente la excepción de falta de causa de acción y la moción eliminatoria de los demandados y Ja moción sobre pronunciamiento de sentencia de los deman-dantes, y los demandados no tuvieron término alguno para contestar la demanda, privándoles así de un derecho subs-tancial máxime cuando el mismo juez consigna en su opi-nión que los demandados le pidieron que en el caso de deses-timar la excepción y la moción eliminatoria se les conce-diera un término no mayor de cinco días para radicar su contestación.
La corte creyó que carecía de facultad discrecional para *730permitir a los demandados qne radicaran una contestación después de haber transcurrido el plazo de diez días estable-cido en la repetida sección tercera, pero esa sección, como hemos dicho, no era aplicable al caso por tratarse de una demanda enmendada contra la cual los demandados habían alegado una excepción previa y de cuya resolución depen-día qne tuvieran que contestar o no la demanda enmendada.
La corte tenía facultad para permitir a los demandados que radicaran su contestación después de haber desestimado la excepción previa propuesta y al estimar lo contrario co-metió un manifiesto error con infracción del artículo 107 ya citado, del Código de Enjuiciamiento Civil.
T no puede arguirse que al excepeionar la demanda en-mendada el demandado aceptó todos los hechos de la misma y la corte se colocó en condiciones de dictar la sentencia apelada. Tal aceptación ciertamente debía tenerse por he-cha como base para discutir la excepción previa, pero no para dictar una sentencia.
Por las razones expuestas es de revocarse la sentencia apelada y devolverse el caso al juez para procedimientos no inconsistentes con la presente opinión.

Revocada la sentencia apelada y ordenada la devolución del caso.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.